DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

4.	Claims 1, 8, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over He et al. (English Translation of Chinese Publication CN 105959718A, hereinafter He) in view of Jiang (English Translation of Chinese Publication CN 110766777). 
Regarding claim 1, He discloses a special effect processing method for live broadcasting, comprising: 
acquiring a video stream collected during a live broadcasting by a live broadcasting client (He, para’s 0052-0054, server receives live broadcast audio-video content collected by cameras; the collect information includes video information and/or voice information of the live broadcaster, a person in a live video, such as a host on a live TV show);
acquiring positions of key points of a human body contained in each frame of the video stream, wherein the human body is recognized by performing human body recognition on the frame of the video stream through the live broadcasting client (He, para. 0064, server can perform coordinate transformation on the video broadcaster’s image information according to the video broadcaster’s image information sent by the acquisition device, and can perform coordinate transformation according to the distance between the video broadcaster and a virtual object in the transformed coordinate system, The motion trajectory of the live video broadcaster can be used to identify the action of the interaction between the live video broadcaster and an virtual object, e.g., a prestored animation image model/template, and obtain the action information of the interaction between the live video broadcaster and the virtual object as the interactive information of the live video broadcaster; the voice information and action information interacting with the virtual object are used together as the interactive information of the live video broadcaster; para’s 0073-0075, interaction information of the broadcaster including expression data and motion data; the collection device can capture an image including the face of the live video broadcaster, and analyze the image, locate the facial feature position of the live video broadcaster on the image, and then determine according to the facial feature position The motion range of each expression movement unit of the live video broadcaster is the expression data, wherein the facial feature position may include the position of the overall facial contour, the position of the eyes, the position of the pupil, the position of the nose, the position of the mouth, and the position of the eyebrows, e.g., positions of key points of the broadcaster. The motion data includes the position and rotation angle in world coordinates of the current motion of the video broadcaster; the disclosure above indicates acquiring positions of key points of a human body contained in each frame of the video stream, wherein the human body is recognized by performing human body recognition on the frame of the video stream through the live broadcasting client);
for each frame, adjusting positions in a virtual object template based on the positions of the key points of a human body in the frame to obtain a target virtual object corresponding to the frame (He, para’s 0056-0065, server determines the interaction information of a virtual object, e.g., a prestored animation image model/template, according to the interaction information of the video broadcaster and the preset correspondence between the interaction information of the video broadcaster and the interaction information of the virtual object; for example, a certain action of the live video broadcaster corresponding to a certain action and/or sound of the virtual object, a certain voice of the video broadcaster corresponds to a certain action and/or sound of the virtual object; para’s 0073-0075, interaction information of the broadcaster including expression data and motion data; the collection device can capture an image including the face of the live video broadcaster, and analyze the image, locate the facial feature position of the live video broadcaster on the image, and then determine according to the facial feature position The motion range of each expression movement unit of the live video broadcaster is the expression data, wherein the facial feature position may include the position of the overall facial contour, the position of the eyes, the position of the pupil, the position of the nose, the position of the mouth, and the position of the eyebrows, e.g., positions of key points of the broadcaster. The motion data includes the position and rotation angle in world coordinates of the current motion of the video broadcaster; para. 0101, it is preset in the server that when the live video broadcaster makes the action of petting the puppy, the puppy shakes his head, and when the live video broadcaster makes the action of hitting the puppy, the puppy makes a dodging action and whines; then in the live video, after the virtual puppy is started, the acquisition device collects audio and video information and sends it to the server. According to the distance between the video broadcaster and the puppy, the speed and angle of the video broadcaster's hand approaching the puppy, etc., the server controls the puppy to dodge and whine, and generates a real-time picture of the puppy. Interactive animation image information, and then, the server synthesizes the real-time interactive animation image information of the puppy with the audio and video information currently to be sent, and sends the synthesized audio and video information to the client, and the client displays the live video broadcaster. The action of hitting the puppy, as well as the puppy dodging and purring indicate adjusting positions  contained in a virtual object template based on the positions of the key points of a human body in the frame to obtain a target virtual object corresponding to the frame);
fusing the target virtual object corresponding to the frame and the frame of the video stream to generate a target video stream subjected to special effect processing (He, para’s 0096-0097 0060, server synthesizes the real-time interactive animation image information of the virtual object with the audio and video information); and 
sending the target video stream to the live broadcasting client and a user client (He, para’s 0096-0097 0060, server synthesizes the real-time interactive animation image information of the virtual object with the audio and video information and sends the synthesized audio and video information to client. It is obvious that server can send synchronized audio and video content to any client including broadcasting client and user client).
He does not explicitly disclose but Jiang discloses:
adjusting positions of target key points contained in a virtual object template based on the positions of the key points of the human body in the frame to obtain a target virtual object corresponding to the frame (Jiang, para’s 0125-0136, face key points are detected on the frame image containing the target object, and the key points included in each part of the head of the target object are determined; based on the determined face key points, the face alignment algorithm is used to align the face. , and then determine the area formed by these key points, which is the image area corresponding to each part of the head of the target object. FIG. 7 is a schematic interface diagram of face key point detection provided by an embodiment of the present disclosure, where the dotted frame 1 is the image area of the nose determined by the key points included in the nose, and the dotted frame 2 is included by the mouth. The image area of the mouth identified by the keypoints; based on the image areas corresponding to each part of the head of the target object determined above, the collected frame images are divided into regions, so that each image obtained from the segmentation corresponds to one of the different parts of the head of the target object; based on the determined image area, and extract features from the images corresponding to each part of the head of the target object to obtain the skeletal features and expression features of the target object. Based on the skeletal features of the target object, adjust the skeletal features of the basic virtual image model to obtain a virtual image model matching the skeletal features of the target object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jiang’s features into He’s invention for enhancing user’s interaction experience with a live broadcast by providing high quality and enriched virtual object for interaction with live broadcast content in real time. 
Regarding claims 8 and 15, these claims comprise limitations substantially the same as claim 1; therefore, they are rejected for the same rationale. He-Jiang further disclose processors, memory, and computer-readable storage medium (see He para’s 0117-0120).

5.	Claims 2-5, 9-12, and 16-18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over He-Jiang, as applied to claims 1 , 8, and 15 above,  in view of Pang (Chinese Publication CN 109191548 01-2019).
Regarding claim 2, He-Jiang discloses the method according to claim 1, wherein adjusting the positions of the target key points contained in the virtual object template based on the positions of the key points of the human body in the frame to obtain the target virtual object corresponding to the frame, as described above in claim1. 
He-Jiang does not explicitly disclose but Pang discloses acquiring target positions for the frame by querying a mapping relationship between the target positions and the positions of the key points of the human body; and adjusting the positions of the target key points contained in the virtual object template to the target positions to obtain the target virtual object (Pang, page 5, FIG. 1 is a principle diagram of the invention an application scene shown in FIG. 1, image processor selects key points from the first frame, then orderly finding the subsequent frame image in the same position of the key point, finishing mark of the N frames of the character image, wherein the key point comprising: a head region, a neck region, a shoulder region, a wrist area, elbow area, knee area, buttocks area, waist area, the mark point on the ankle region. Image processor sent to the data converter 30 the marked key points of the N frames of character image. Data converter 30 according to the preset rule, establishing the first 1 frame image key point in the mapping relationship between the virtual model 40 of the target point wherein the target points comprising: a head region, a neck region, a shoulder region, a wrist area, elbow area, knee area, buttocks area, waist area, the mark point on the ankle region. Data converter 30 according to the continuous N frame character image coordinate information of the same critical point, obtains the coordinate change information of key point coordinate variation information of the key point is as follows: the key point moves from one time to the next time. coordinate value variation of key point coordinate variation information of the target point according to the mapping relationship between the key point and the target point of the virtual model 40, determining the key point coordinate change information in the virtual model 40 corresponding to the coordinate change information of the target point is as follows: the target moves to the next time point from a time coordinate value variation of the target point. Finally, the driver of the virtual model 40 according to the coordinate change information of the target point, the drive virtual model 40 to generate a moving image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Pang’s features into He-Jiang’s invention for enhancing user’s interaction experience with a live broadcast by providing high quality and enriched virtual object for interaction with live broadcast content.

Regarding claim 3, He-Jiang-Pang discloses the method according to claim 2, further comprising: 
acquiring a user image; and fusing the user image and a standard template having marked positions of the target key points to obtain the virtual object template (Jiang, para’s 0115-0120, use obtains an image; para’s 0125-0136, face key points are detected on the frame image containing the target object, and the key points included in each part of the head of the target object are determined; the image area are identified by the keypoints; extract features from the images corresponding to each part of the head of the target object to obtain the skeletal features and expression features of the target object. Based on the skeletal features of the target object, adjust the skeletal features of the basic virtual image model to obtain a virtual image model matching the skeletal features of the target object).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 4, He-Jiang-Pang discloses the method according to claim 3, further comprising: acquiring a control instruction from the live broadcasting client, wherein the control instruction is generated in response to a user operation executed on the live broadcasting client; and determining the standard template based on the control instruction (Jiang, para’s 0128-0130, selecting a basic avatar model, avatar can be acquired based on a control instruction as is well known in the art).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, He-Jiang-Pang discloses the method according to claim 3, wherein acquiring the user image comprises: acquiring the user image from the user client and/or the live broadcasting client (Jiang, para’s 0115-0120, use obtains an image; user image can be obtained by user client or by other clients from the operating system as is well known in the art). 
The motivation and obviousness arguments are the same as claim 1.
Regarding claims 9-12 and 16-18, these claims comprise limitations substantially the same as claims 2-5; therefore, they are rejected for the same rationale. 

6.	Claims 6, 13, and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over He-Jiang, as applied to claims 1 , 8, and 15 above,  in view of Zhou et al. (WO 2020007185 01-2020).
Regarding claim 6, He-Jiang discloses the method according to claim 1. 
He-Jiang does not explicitly disclose but Zhou discloses acquiring a center position of the human body recognized by performing the human body recognition on the frame through the live broadcasting client; and determining a fusion position in the frame for the target virtual object based on the center position of the human body in the frame (Zhou, page 6, determine a center point or a key position point of the virtual object, and fuses the center point or the key position point of the virtual object to an area matching the fusion position, thereby fusing the virtual object into a real scene image. Among them, the center point or key position point is used to determine the area to be fused by the virtual object, and is used to match the corresponding fusion position, that is, when the fusion is performed, the center point of the virtual object is placed at the corresponding fusion position, or the key position points are placed at the corresponding fusion positions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhou’s features into He-Jiang’s invention for enhancing user’s interaction experience with a live broadcast by providing properly located virtual object for interaction with live broadcast content.

Regarding claims 13 and 19, these claims comprise limitations substantially the same as claim 6; therefore, they are rejected for the same rationale.

7.	Claims 7, 14, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over He-Jiang, as applied to claims 1 , 8, and 15 above,  in view of Chen (Chinese Publication CN 106993195 07-2017).
Regarding claim 7, He-Jiang discloses the method according to claim 1. 
He-Jiang does not explicitly disclose but Pang discloses acquiring a size of the human body obtained by performing the human body recognition on the frame through the live broadcasting client; and adjusting a size of the target virtual object based on the size of the human body (Chen, page 2,  the real presenter needs to interact with virtual character role, such as handshake, hug, and then it can be through position adjusting, adjusting position, size of virtual character video in the scene live video, real person presenter generate interactive effect with virtual characters; obtaining size of the human body through human body recognition is well known in the art).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chen’s features into He-Jiang’s invention for enhancing user’s interaction experience with a live broadcast by providing properly proportional virtual object for interaction with live broadcast content.
Regarding claims 14 and 20, these claims comprise limitations substantially the same as claim 7; therefore, they are rejected for the same rationale.

Consideration of Reference/Prior Art
8.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484